Citation Nr: 1431306	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-42 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for perianal abscess and pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This matter has been previously remanded by the Board in June 2013.  

The Veteran perfected his appeal in October 2009, more than 60 days after the issuance of the May 2009 statement of the case (SOC), and more than one year after the issuance of the September 2008 rating decision.  Although the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302(b) with regard to perfecting a timely substantive appeal, the Board finds that it may exercise jurisdiction over the claim.  The Board treated the appeal as timely perfected by taking jurisdiction and remanding the issue in a June 2013 decision, and the RO has developed the claim accordingly.  Therefore, the Board has jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 brief, the Veteran's representative asserted that the Veteran experiences "flare ups" of his disability that result in loss of sphincter control and increased use of absorbent pads, and these "flare ups" were not acknowledged by the VA examination.  The July 2013 VA examination noted incidents of blood and pus staining the Veteran's underwear about 4-5 times a week, and indicated the severity of the Veteran's anal/perianal fistula and impairment of rectal sphincter control was occasional moderate leakage.  There is no indication in the VA examination that the Veteran has made use of pads to control his disability's symptoms.  As the Veteran has asserted that he experiences symptoms that are more severe than those recorded in the VA examination, a new examination is appropriate.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The claims folder should also be updated to include VA treatment records compiled since February 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Providence, Rhode Island and all associated outpatient clinics from February 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected perianal abscess and pilonidal cyst.  The RO/AMC should coordinate with the Veteran in an attempt to schedule the examination during a flare-up, and document their efforts in the claims file.  If it is not possible to schedule the examination during a flare-up, the reason must also be documented in the claims file.  The claims file should be made available for review by the examiner.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history of symptomatology from the Veteran, the pertinent details of which should be included in the examination report.  Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected perianal abscess and pilonidal cyst, to include whether the condition has healed; the presence and extent of any leakage; whether the Veteran's symptoms require the use of absorbent pads; the frequency of any involuntary bowel movements; and whether there is complete loss of sphincter control.  

A complete rationale for any opinion expressed should be included in the examination report.  

3. After completing the above development, re-adjudicate the Veteran's claim of entitlement to an evaluation in excess of 10 percent for perianal abscess and pilonidal cyst.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



